DIETRICH, Circuit Judge
(dissenting •in part). I concur in the disposition of the belated motion to remand. It does not follow 'that, because the Custodian may assert a claim against appellee, he is an indispensable party. In any ease, there is a possibility that a third party may claim an interest in the cause of action sued upon. If appellee felt that it was in peril from conflicting claims touching its obligation, it should have acted promptly in an effort to secure protection.
On the question respecting which the rehearing was granted, I think it is a ease where the rule recognized in Galigher v. Jones, 129 U. S. 193, 9 S. Ct. 335, 32 L. Ed. 658, and McKinley v. Williams (C. C. A.) 74 F. 94, should prevail, and that therefore the cause should be remanded, with directions to take evidence and enter a decree for an amount measured by that standard.